923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Marco BAQUERO, et al., Appellants,v.ATTORNEY GENERAL OF the UNITED STATES, et al.And consolidated case No. 89-5475.
Nos. 89-5474, 89-5475.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, the response thereto and the reply, it is


2
ORDERED, on the court's own motion, that the appeal be dismissed as to all parties other than Arnold H. Slyper and Marco Baquero.  Fed.R.Civ.P. 3(c) states that the notice of appeal shall specify the party or parties taking the appeal.  The Supreme Court has strictly applied this rule which exists "to provide notice both to the opposition and to the court of the identity of the appellant or appellants."    Torres v. Oakland Scavenger Co., 487 U.S. 312, 318 (1988);  see Appeal of District of Columbia Nurses' Assn.  (Battle, et al. v. District of Columbia), 854 F.2d 1448, 1450 (D.C.Cir.1988) (per curiam), cert. denied, 109 S.Ct. 3189 (1989).  Since the notices of appeal in these consolidated cases identify only Arnold H. Slyper and Marco Baquero, this appeal must be dismissed as to all other parties.  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum and order filed October 12, 1989.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.